Detailed Action
1. 	This Action is in response to Applicant's amendment filed on December 2, 2020. Claims 20-22 have been previously cancelled and claim 25 has been cancelled via Examiner’s amendment, therefore, claims 1-19, 23 and 24 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
3.	The information disclosure statement submitted on 11/09/2020 has been considered by the Examiner and made of record in the application file.
Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ruby Chung on January 19, 2021.

5. 	The application has been amended as follows:



In The Claim(s)
2.  (Currently amended) The method of claim [[2]] 1, wherein receiving the profile response for each of the one or more profiles comprises receiving, from the wireless handset, data encoding a user selection of a profile from the list of the one or more profiles.
3.  (Currently amended) The method of claim [[2]] 1, wherein receiving the information encoding the time stamp comprises receiving the information from a clock device on the wireless handset.
4.  (Currently amended) The method of claim [[2]] 1, wherein receiving the location information indicating the location of the wireless handset comprises receiving the location information from a GPS component on the wireless handset.
5.  (Currently amended) The method of claim [[2]] 1, further comprising receiving a request for a transaction from the wireless handset.
6.  (Currently amended) The method of claim [[2]] 1, wherein the one or more profiles are retrieved in response to the request for a transaction.
13.  (Currently amended) A method of registering user interest using a wireless handset, the method comprising:
accessing location information indicating a location of the wireless handset;
transmitting, from the wireless handset to a service provider, a first token that includes the location information and information indicating a time at which the location information is valid, wherein the first token provides authorization information of the wireless handset;

retrieving a plurality of tokens from a system of records that each represent a location of a business and a time stamp corresponding to a time at which the location of the business is valid, wherein the tokens are retrieved based on the determined geographic location of the wireless handset;
identifying each token of the plurality of tokens that represents a location of a business that is within a threshold distance from the determined geographic location of the wireless handset;
sending a list of profiles from the service provider to the wireless handset that includes a profile for each of the identified tokens for which the location represented by the token is valid for the time at which the first token is transmitted that includes information of the business for which the location is represented by the profile in response to determining whether the locations represented by the identified tokens are valid for the time at which the first token is transmitted;
presenting a user selection interface based on the list of profiles, the user interface displaying the list of profiles and enabling the user to select at least one of the profiles;
receiving, at the service provider, a profile response for each profile selected by the user that indicates a user interest in the business for which information is included in the profile; and
updating a user profile to include a record for each profile response received to reflect the user interest in the business for which information is included in the profile for wherein a reply associated with the profile response is based on the time stamp.
25. (Cancelled). 
Allowable Subject Matter
6.	Claims 1-19, 23 and 24 are allowed.

7.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-19, 23 and 24, the prior art of record teaches method, system and apparatus for allowing customers to retrieve information on many items sorted by price and/or best location and other relevant information.
However, after the amendment to claims 1, 7, 13 and 19, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1-19, 23 and 24 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding “time stamp…” and “first token…”, presented on pages 11 and 12 of response filed on December 2, 2020.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 20, 2021